Citation Nr: 1106863	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pulmonary asbestosis as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to July 1954 and 
was awarded, among other medals and commendations, the Combat 
Infantryman Badge (CIB) for his combat service during the Korean 
Conflict.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  There 
initially were two claims on appeal - for service connection for 
bilateral hearing loss and for pulmonary asbestosis as a result 
of asbestos exposure.

In support of these claims, the Veteran testified at a hearing at 
the RO in August 2009 before a Veterans Law Judge of the Board 
(Travel Board hearing).

The Board judge that conducted that hearing subsequently, in 
November 2009, issued a decision granting the claim for service 
connection for bilateral hearing loss, but denying the claim for 
service connection for pulmonary asbestosis.  The Veteran 
appealed the denial of this latter claim to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In a July 2010 order, 
granting a joint motion, the Court vacated the Board's decision 
denying this claim and remanded this claim to the Board for 
readjudication in compliance with the directives specified in the 
joint motion.  But before readjudicating the claim, the Board is 
remanding the claim to the RO via the Appeals Management Center 
(AMC) because the Veteran has requested another Travel Board 
hearing.




REMAND

The Board judge that presided over the Veteran's August 2009 
hearing is no longer employed at the Board, having taken a job 
elsewhere.  As a result, the Board sent the Veteran a letter in 
December 2010 notifying him of this and indicating he may have 
another hearing with a different Board judge that will ultimately 
decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2010); 38 C.F.R. § 20.707 (2010).  In his response later in 
December 2010, the Veteran indicated he wants another hearing at 
the RO before another Board judge (Travel Board hearing).  
So this hearing must be scheduled before readjudicating his claim 
for pulmonary asbestosis.  38 C.F.R. §§ 20.700, 20.704 (2010).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

Schedule the Veteran for another Travel Board 
hearing at the earliest opportunity.  Notify 
him of the date, time, and location of this 
hearing, and put a copy of this letter in his 
claims file.  Once he has been afforded this 
requested hearing, or in the event that he 
withdraws his hearing request or fails to 
appear on the date scheduled, return the file 
to the Board for readjudication of his 
remaining claim for service connection for 
pulmonary asbestosis.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


